COLEMAN J.
The appellee recovered a judgment against T. J, Ramey and J. B. Ramey, on their promissory note bearing date June 17th, 1892. Execution issued upon the judgment, which was placed in the hands of the sheriff on the 25th day of November, 1892, and by him levied upon three hundred bushels of corn. The appellant, A. E. Ramey, wife of J. B. Ramey, interposed a claim to the property, gave bond for the trial of the right of property, and upon issue, the court, without the intervention of a jury, found the issue for the plaintiff in execution. The appeal is prosecuted from the judgment of the court, and from certain exceptions reserved to the ruling of the court. There is nothing in the objection, that the issue tendered was that the property was the property of the defendants, and that under this issue, it was not permissible to show that the property belonged to one of the defendants and not to both. The real question to be tried, was whether the property was subject to the execution, and it was equally so, whether it belonged to both of the defendants or to one of the defendants.
The only other question for review, is the conclusion, of the court upon the facts in evidence. In the case of Woodrow v. Hawving, 105 Ala. 250, in considering judgments rendered by the court upon facts without the intervention of a jury, we declared that we would not disturb the findings of the court, in any case, where the verdict of a jury, to the same effect, would be allowed to stand. It was further held that when the case is tried without the intervention of a jury, the admission of illegal or irrelevant evidence would not work a reversal, if the judgment was justified and sustained by the legal evidence.
It can not be doubted that there was legal evidence before the court, which fully sustains its conclusion, and we are satisfied a verdict of a jury, finding the issue for the plaintiff on the evidence, would not be set aside.
The irregularity of the judgment by the trial court, *480does not authorize a reversal, This was expressly ruled in the case of Gray v. Raiborn, 53 Ala. 40, and the decision has been followed many times since its rendition. A judgment in proper form will be here rendered.
Affirmed.